0.	It is recommended that reference numerals be removed from the claims to align with common U.S. practice. 

1.  	The claims sometimes uses the term “torque limiting” (no dash) (e.g. claim 1, line 1) and other times uses the term “torque-limiting” (with dash) (e.g. claim 1, line 7).  Other variations include “torque -limiting” (e.g. space to the right of the dash) (e.g. claim 3, line 2). It is recommended a single style be chosen and employed throughout for consistency. The claims should be reviewed for any other typographical matters and corrected, such as claim 3 which recites “1wherein” which appears to be missing a space. 

2.	Claim 11 is objected to. The word “claim” should be inserted after “of” and before “7” in line 1. 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with antecedent basis issues. Examples include but are not limited to:
Regarding claim 1, there is no antecedent basis for “the one or more non-metal teeth” in line 9. 
Regarding claim 1, line 8, the limitation “one or more of gears” it can be unclear whether this limitation was intended to refer to the previously recited sun gear and planetary gears. 
Whenever the “single use in-line speed reduction torque limiting assembly” is being referred to, it should be referred to using its full name to avoid confusion with “the undulated torque-limiting assembly”, and vice versa. Using partial names for these can potentially create indefiniteness, such as in claim 2, line 2 and claim 3, lines 1-2, where the recitation of “wherein the torque-limiting assembly comprises” can be confusing since there are at least two torque-limiting assemblies recited; to eliminate guesswork, full names should be used. 
Claims 2 and 3 do not have antecedent basis for “the axis” in line 7.
Claims 2 and 3 do not have antecedent bases for the limitations “the direction of the axial bore and the drive socket” “the axial bore” “the drive socket” and “the lower shank component drive socket.”
In claim 4, there is no antecedent basis for “the mating”.
In claim 5, there is no antecedent basis for “the integrated rotation speed reduction assembly”. The second clause contains various potential clarity/antecedent basis issues which the attached proposed amendment attempts to rectify.
In claim 6, reference to “pin guides” appears to be incorrect. The specification refers to “guide pins” e.g. (el. 51, para. [0055]). Therefore, “pin guides” should be replaced with ---guide pins---.
In claim 17, there is no antecedent basis for “the torque-limiting mechanism”.

4.	 Applicant is advised that should claim 2 or 3 be found allowable, one or the other of the claims will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

5.	Upon resolution of the above, the application will be in condition for allowance. The following is an examiner’s statement of reasons for the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Pusateri (US 20080287247) discloses gear assemblies 52 and 62 but fails to disclose at least a single in-line speed reduction torque limiting assembly comprising sun gear, planetary gears, teeth, shaped channel, materials, and frangibility as claimed. There would have been no obvious reason(s) to modify the Pusateri apparatus/method to satisfy at least this and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Pusateri apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Pusateri reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775